Citation Nr: 1130263	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  98-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetic peripheral neuropathy (claimed as tingling of the hands and feet), including as secondary to service-connected PTSD.

3.  Entitlement to service connection for impotence, including as secondary to service-connected PTSD.

4.  Entitlement to service connection for increase in blood sugars as secondary to service-connected duodenal ulcer and gastroesophageal reflux disease.

5.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1962 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on October 16, 2009, which vacated a January 2008 Board decision as to the  issues on appeal and remanded the case for additional development.  The appeal as to other issues addressed in the January 2008 Board decision was dismissed.  The service connection issues on appeal as to diabetes mellitus, diabetic peripheral neuropathy, impotence, and increase in blood sugars initially arose from rating decisions in July 2004 and May 2007 by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded by the Board in March 2010.  

In an October 2010 rating decision the RO denied entitlement to service connection for prostate cancer.  The Veteran subsequently perfected an appeal as to this issue.

The Board notes that the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2004, but that the issues on appeal were not addressed at that time.  A copy of the transcript of that hearing is of record.

The issues of entitlement to service connection for diabetes mellitus, diabetic peripheral neuropathy, and impotence, including as secondary to service-connected PTSD, and entitlement to service connection for increase in blood sugars as secondary to service-connected duodenal ulcer and gastroesophageal reflux disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Prostate cancer was not manifest during active service, a malignant tumor was not manifest within one year of active service, and prostate cancer is not shown to have developed as a result of an established event, injury, or disease during active service nor as a result of a service-connected disability.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by military service or as a result of a service-connected disability and may not be presumed to have been incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled as to the issue addressed in this decision by information provided to the Veteran in an August 2010 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  He was informed that the VCAA notice requirements applied to all elements of a claim.  

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to this matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, copies of articles and medical articles and abstracts, and the Veteran's statements in support of his claim.  Although an August 2010 VA deferred rating decision (VA Form 21-6789) noted a review of ship logs indicated the Veteran may have been in the area near the Republic of Vietnam during active service, a copy of that document was sent to the Veteran's attorney and no subsequent information was provided from the Veteran or his attorney as to the matter.  The Board further notes, however, that a comprehensive review of the evidence of record does not indicate the Veteran actually served in the Republic of Vietnam nor in the area near Vietnam.  In fact, the evidence shows he transferred off the USS Ronquil in January 1965 prior to the deployment of that vessel in February 1965 for service in Yankee Station near Vietnam.  Sufficient information for VA assistance in obtaining additional evidence has not been provided.  

It is significant to note that the Veteran was informed by VA correspondence over the course of this appeal of the evidence received and that it was his responsibility to provide evidence in support of his claim or information so that VA could assist him in obtaining copies of any pertinent evidence.  The Board finds that further attempts to obtain additional evidence as to the issue addressed in this decision would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that a January 2011 VA medical opinion concerning the issue addressed in this decision is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Certain chronic disabilities, including malignant tumors, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Court has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  

The Federal Circuit has also held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, the Veteran's service treatment records are negative for complaint, treatment, or diagnosis for prostate cancer.  The evidence shows the Veteran served on the USS Ronquil, a diesel powered submarine, during an extended period of submersion and his statements as to exposure to diesel exhaust fumes are credible and consistent with the circumstances of his service.  He is not shown to have served in the Republic of Vietnam or to have been exposed to an herbicide agent associated with the development of prostate cancer.  

In support of his claim the Veteran submitted copies of medical articles and abstracts including a December 1998 article in the Scandinavian Journal of Work and Environmental Health.  That article noted the results of a case-referent study of 192 subjects in Germany with analysis of dose-years yielded a statistically significant association between occupational exposure to diesel fuel or fumes and prostate cancer.  The results were based upon subjects exposed to more than 25 dose-years in a comparison with subjects never exposed.  The calculation of dose-years was based upon the duration of contact weighted by the intensity and probability of exposure according to a job-exposure matrix.  The Veteran also submitted health news articles addressing a link between diesel fumes and cancer.  In his March 2011 VA Form 9 he asserted, alternatively, that his prostate cancer had developed secondary to his service-connected chronic duodenal ulcer with gastroesophageal reflux disease, PTSD, tinnitus, and/or hearing loss.  No additional information as to secondary service connection was provided.

VA treatment records show the Veteran received a diagnosis of a Gleason grade 6 adenocarcinoma of the prostate in April 2010.  No opinion as to etiology was provided.  He underwent a radical laparoscopic prostatectomy in June 2010.  

A January 2011 VA genitourinary/urology examination consult report noted the Veteran's claims files, VA medical records, articles submitted by the Veteran, and current medical literature from renowned sources were reviewed.  The examiner found no valid medical reasoning, supported by well-documented literature based upon current medical science, that would support that the Veteran's prostate cancer was due to his ulcer disease, reflux, PTSD, hearing loss, or tinnitus.  It was noted that he had submitted articles that mentioned an association and possibilities that diesel fume exposure caused prostate cancer, but that there was no concrete evidence based on repeated studies that were confirmatory over the years that showed diesel fume exposure causes prostate cancer.  The examiner noted that a Scandinavian study had shown an increase in prostate cancer as a geographical incidence, but that a direct cause and effect relationship had not been found.  In conclusion, it was the examiner's opinion that there was no valid, reliable medical reasoning to support that the Veteran's prostate cancer was caused or aggravated by diesel fume exposure or his service-connected chronic duodenal ulcer with gastroesophageal reflux disease, PTSD, tinnitus, or hearing loss disabilities.  References to medical literature addressing the risks associated with the development of prostate cancer were provided without additional comment.

Based upon the evidence of record, the Board finds that the Veteran's prostate cancer was not manifest during active service, that a malignant tumor was not manifest within one year of active service, and that his prostate cancer is not shown to have developed as a result of an established event, injury, or disease during active service nor to have been incurred or aggravated as a result of a service-connected disability.  The Board finds the January 2011 VA medical opinion is persuasive that the Veteran's prostate cancer was not manifest in service or as a result of diesel fume exposure in service and neither developed nor was permanently aggravated by a service-connected disability.  The opinion is shown to have been based upon a review of the evidence of record with an adequate rationale for the etiology opinion.  

The January 2011 VA examiner is also shown to have adequately considered the medical literature submitted by the Veteran in support of his claim, but to have found that the overall evidence did not demonstrate valid, reliable medical reasoning to support that the Veteran's prostate cancer was due to diesel fume exposure or a service-connected disability.  The Court in Sacks v. West, 11 Vet. App. 314, 317 (1998), held that medical treatise information, in general, is too uncertain to show etiology, but that medical articles or treatises "can provide important support when combined with an opinion of a medical professional."  No specific opinion from a medical profession was provided asserting that the medical literature submitted by the Veteran applied in his case.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed, his assertions and reported history were considered by the VA examiner who provided the opinion discussed above.  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Veteran is not competent to offer opinions on questions of medical causation as to whether this disorder was incurred or aggravated as a result of a diesel fume and/or exhaust or a service-connected disability.  In fact, there is no competent evidence of record indicating the disorder is related to active service.  Therefore, the Board finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.



ORDER

Entitlement to service connection for prostate cancer is denied.  


REMAND

A review of the record shows the Veteran was provided adequate VCAA notice addressing his remaining service connection claims.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  The Court has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that a March 2010 remand in this case summarized an October 2009 Court order incorporating the terms of a joint motion for remand and found that additional development was required to address inconsistencies in the medical evidence of record.  The joint motion for remand had noted that a June 2004 VA examiner stated that "[i]f the veteran did not have ulcer disease, it would be less likely that he would have difficulties managing his diabetes because of the stomach problem" and that "[t]he increased symptoms due to the ulcer disease with reflux include varying blood sugar levels when his stomach problems worsen."

It was also noted that in a February 2005 addendum report the June 2004 VA examiner stated the medical records included documentation showing medication being changed from lansoprazole and that "this change could easily cause abdominal discomfort and distress and vomiting which could easily play into his varying blood sugars."  It was further noted, however, that it did not appear that the stomach medicine was the sole cause of his varying blood sugars and that the changing of medication was only a contributing factor in his stomach distress which could lead to variations in his blood sugars.  The examiner found that the aggravation of the Veteran's diabetes did not appear to be permanent because there were medical records indicating he was asymptomatic concerning stomach issues on occasion.  

The March 2010 remand also noted that subsequent VA treatment records showed continued problems with increased blood sugar levels without opinion as to etiology and that a May 2006 report noted the Veteran attributed the higher level findings to stress.  The Veteran had submitted copies of medical literature discussing studies linking PTSD to diabetes and gastrointestinal disease and noting rare side effects of high or low blood sugar with use of lansoprazole.  An April 2007 VA examination report provided diagnoses of upper and lower peripheral neuropathy that was at least as likely as not related to the Veteran's diabetes mellitus, but that there was no evidence that "PTSD produces neuropathy of the extremities."  The Veteran had also submitted copies of medical literature and medical literature abstracts noting studies involving PTSD and diabetes and PTSD and sexual dysfunction.

Upon remand, the Veteran was provided a VA diabetes mellitus examination in July 2010.  The examiner found that the Veteran developed diabetes in 1995, approximately 30 years after his discharge from active service, and that there was no evidence of diabetes or a diabetes-related illness onset during or within one year of active service.  In a subsequent July 2010 addendum the examiner found that it was less likely that the Veteran's diabetes, peripheral neuropathy of the upper and lower extremities, and impotence were caused by, a result of, or aggravated by his service-connected PTSD.  The examiner also found that it was less likely that his increase in blood sugars was caused by, a result of, or aggravated by his service-connected duodenal ulcer with gastroesophageal reflux disease.  

The July 2010 VA examiner noted that the Veteran's clinical presentation and review of medical literature and resources provided no medical basis to support the claims.  The Board notes, however, that the examiner neither acknowledged the medical literature provided by the Veteran in support of his claims nor provided reference to any specific medical resources in support of the contrary opinion.  Nor were any comments provided as to the June 2004 or February 2005 VA medical opinions.  No specific rationale was provided in support of the secondary service connection etiology opinions.  The Board finds the July 2010 opinions are not adequate for VA compensation purposes and that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issues remaining on appeal.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Upon receipt of additional information or if no additional information is received then upon a finding that additional VA efforts to obtain pertinent evidence would be futile, the Veteran's claims file should be returned to the July 2010 VA examiner, if available, for clarification of the provided opinions.  The examiner should be requested to summarize the pertinent evidence of record and to provide adequate rationale for these opinions.

If the examiner is unavailable, the Veteran should be scheduled for an appropriate VA examination for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that his diabetes mellitus, diabetic peripheral neuropathy, and impotence was proximately due to, or alternatively, aggravated by, service-connected PTSD and whether an increase in blood sugar readings indicates an increase in disability as a result of his service-connected duodenal ulcer and gastroesophageal reflux disease.  The opinions must address all relevant evidence of record.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of any additional examination, a review of the medical evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


